                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

    ANTOINETTE BURNS,

               Plaintiff,
                                                        Civil Action No. 13-898 (CKK)
          v.
    MATTHEW D. LEVY, et al.,

               Defendants.

                                  MEMORANDUM OPINION 1
                                      (March 14, 2019)

         Defendants Matthew D. Levy and Medstar Georgetown University Hospital (the

“Hospital”) 2 invoke the peer review privilege in this jurisdiction to shield themselves from Plaintiff

Antoinette Burns’ claim of negligent defamation. 3 Because the Court finds that the United States

Air Force entities to which Defendants provided certain information about Plaintiff do not qualify

as “peer review bodies” under the relevant statute, that privilege is not available to Defendants.




1
  Decisions by this Court and the United States Court of Appeals for the District of Columbia
Circuit (“D.C. Circuit”) have used several different case captions in this matter. The Court
presently adjusts its former caption for consistency with the D.C. Circuit’s version. That version
has the virtue of referring to a defendant, Matthew D. Levy, who remains in this case, and it avoids
certain nuances in the appropriate title of current and former institutional defendants. See, e.g.,
infra note 2.
2
 The Court has previously observed that Medstar-Georgetown Medical Center, Inc. does business
as Medstar Georgetown University Hospital, and that former defendant Georgetown University
does business as Georgetown University Medical Center. Burns v. Georgetown Univ. Med. Ctr.,
Civil Action No. 13-898 (CKK), 2016 WL 4275585, at *1 n.1 (D.D.C. Aug. 12, 2016).
3
  Claims against Georgetown University Medical Center were dismissed, and that dismissal was
affirmed. See id. at *7-*13; Burns v. Levy, 873 F.3d 289, 291, 293-95 (D.C. Cir. 2017).

                                                  1
          Upon consideration of the briefing, 4 the relevant legal authorities, and the record as a

whole, the Court DENIES Defendants’ [86] Joint Motion for Partial Summary Judgment as to the

Applicability of the District of Columbia Peer Review Act to Plaintiff’s Counts of Defamation.

Plaintiff’s negligent defamation claim must continue to trial along with her other remaining claim

of intentional defamation.

                                        I. BACKGROUND

          A. Factual Background

          The Court examined the facts of this case in its prior summary judgment ruling, to which

it refers the reader. See Mem. Op. at 3-12, Burns v. Georgetown Univ. Med. Ctr., Civil Action No.

13-898 (CKK), 2016 WL 4275585, at *2-*6 (D.D.C. Aug. 12, 2016) (“Burns I”), ECF No. 81.

Here the Court focuses on those undisputed facts that are pertinent to the pending motion.

          Plaintiff served as a pediatrician in the United States Air Force, specifically working for

the United States Air Force Medical Service (“AFMS”). Defs. Medstar Georgetown University

Hospital’s and Matthew D. Levy, M.D.’s Stmt. of Material Facts as to Which There Is No Material

Dispute in Supp. of Their Mot. for Partial Summ. J., ECF No. 86-2 (“Defs.’ Stmt.”), ¶¶ 1, 2. As

part of her military service, Plaintiff began pursuing a specialized pediatric fellowship at the



4
    The Court’s consideration has focused on the following documents:

      •   Defs. Medstar Georgetown University Hospital’s and Matthew D. Levy, M.D.’s Mem. of
          P&A in Supp. of Their Mot. for Partial Summ. J. as to the Applicability of the District of
          Columbia Peer Review Act to Pl.’s Counts of Defamation, ECF No. 86-1 (“Defs.’ Mem.”);

      •   Pl.’s Mem. in Opp’n to Defs.’ Joint Mot. for Partial Summ. J., ECF No. 87 (“Pl.’s Opp’n”);
          and

      •   Defs. Medstar Georgetown University Hospital’s and Matthew D. Levy, M.D.’s Reply to
          Pl.’s Opp’n to Their Mot. for Partial Summ. J. as to the Applicability of the District of
          Columbia Peer Review Act to Pl.’s Counts of Defamation, ECF No. 88 (“Defs.’ Reply”).

                                                   2
Hospital in August 2011. See id. ¶ 3; Pl.’s Stmt. of Disputed Material Facts and Additional

Material Facts Not in Dispute, ECF No. 87-1 (“Pl.’s Stmt.”), ¶¶ 18, 19, 33.

       For reasons beyond the scope of this opinion, Plaintiff’s participation prematurely

terminated in April 2012. Pl.’s Stmt. ¶ 72. The Court need not address distinctions between the

termination-related activities of the Hospital and Georgetown University Medical Center (the

“University”), certain of which constitute a lingering contested issue. See infra Part I.B. In any

case, also in April 2012, Defendant Levy, the Medical Director for Community Pediatrics, and

Jamie S. Padmore, Vice President, Academic Affairs, Medstar Health, Inc., had a discussion about

Plaintiff with two Air Force officials, including Colonel Thomas Grau, M.D., then-chief of the

Physician Education Branch of AFMS. Defs.’ Stmt. ¶ 5; Pl.’s Stmt. ¶¶ 38, 69. Col. Grau requested

an evaluation of Plaintiff using a certain rubric. Defs.’ Stmt. ¶ 5. His successor, Colonel Michael

Tankersley, M.D., reiterated that request by email in December 2012 and January 2013. Id. ¶¶ 7,

11. By January 2013, the Air Force Centralized Credentialing Verification Office (“AFCCVO”)

had also sent a request for certain information, which Col. Tankersley took the opportunity to

reinforce in his communication that month. Id. ¶¶ 10, 11.

       B. Procedural Posture

       In this lawsuit, Plaintiff pursued contract-based claims, defamation claims, and a claim of

intentional interference with prospective economic advantage against a combination of the

Hospital, the University, and Levy. 2d Am. Compl., No. 26. The Court granted summary judgment

for all three Defendants as to all claims and dismissed Plaintiff’s case. Burns I, Civil Action No.

13-898 (CKK), 2016 WL 4275585. On appeal, the D.C. Circuit affirmed dismissal of all but the

defamation claims, as to which it reversed and remanded to this Court for certain further

determinations. Burns v. Levy, 873 F.3d 289 (D.C. Cir. 2017) (“Burns II”).



                                                3
       Upon remand, this Court determined that one of the lingering issues—whether the Hospital

or the University was first to terminate Plaintiff—could not be resolved by further summary

judgment briefing, based on the D.C. Circuit’s characterization of the record. Scheduling and

Procedures Order, ECF No. 85, at 1-2 (citing Burns II, 873 F.3d at 292, 295)). The Court reserved

that issue for trial. Id. at 2. The other issue—the applicability of the District of Columbia’s Health

Care Peer Review Act—is the subject of the present briefing. See id. at 1.

                                     II. LEGAL STANDARD

       Summary judgment is appropriate where “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). The mere existence of some factual dispute is insufficient on its own to bar summary

judgment; the dispute must pertain to a “material” fact. Id. Accordingly, “[o]nly disputes over

facts that might affect the outcome of the suit under the governing law will properly preclude the

entry of summary judgment.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Nor

may summary judgment be avoided based on just any disagreement as to the relevant facts; the

dispute must be “genuine,” meaning that there must be sufficient admissible evidence for a

reasonable trier of fact to find for the non-movant. Id.

       A party attempting to place a fact beyond dispute, or to show that it is truly disputed, must

(a) rely on specific parts of the record, such as documentary evidence or sworn statements, or (b)

“show[ ] that the materials cited do not establish the absence or presence of a genuine dispute, or

that an adverse party cannot produce admissible evidence to support the fact.” Fed. R. Civ. P.

56(c)(1). Conclusory assertions offered without any factual basis in the record cannot create a

genuine dispute sufficient to survive summary judgment. See Ass’n of Flight Attendants-CWA,

AFL-CIO v. U.S. Dep’t of Transp., 564 F.3d 462, 465-66 (D.C. Cir. 2009). Moreover, where “a



                                                  4
party fails to properly support an assertion of fact or fails to properly address another party’s

assertion of fact,” the district court may “consider the fact undisputed for purposes of the motion.”

Fed. R. Civ. P. 56(e).

        When faced with a motion for summary judgment, the district court may not assess

credibility or weigh evidence; instead, the evidence must be analyzed in the light most favorable

to the non-movant, with “all justifiable inferences . . . drawn in his favor.” Anderson, 477 U.S. at

255. “If material facts are at issue, or though undisputed, are susceptible to divergent inferences,

summary judgment is not available.” Moore v. Hartman, 571 F.3d 62, 66 (D.C. Cir. 2009) (quoting

Kuo-Yun Tao v. Freeh, 27 F.3d 635, 638 (D.C. Cir. 1994)) (internal quotation marks omitted). In

the end, the district court’s task is to determine “whether the evidence presents a sufficient

disagreement to require submission to a jury or whether it is so one-sided that one party must

prevail as a matter of law.” Anderson, 477 U.S. at 251-52. In this regard, the non-movant must

“do more than simply show that there is some metaphysical doubt as to the material facts.”

Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). “If the evidence

is merely colorable, or is not significantly probative, summary judgment may be granted.”

Anderson, 477 U.S. at 249-50.

                                         III. DISCUSSION

        Some decades or further ago, health care entities developed a practice of “peer review,”

whereby, for example, medical professionals exchange information to gauge the qualifications of

prospective colleagues and monitor the performance of current colleagues. See generally, e.g., 41

C.J.S. Hospitals § 16 (2019). Although this process has taken various forms, it is safe to say that

the permutations share a common goal: to ensure a well-functioning medical system that ultimately

inures to the benefit of patient care.



                                                 5
       An effective peer review process requires candor on the part of those providing sensitive

assessments of their colleagues. The quid pro quo for that frankness is the assurance that recipients

will treat the information as confidential. But the assessor supplying the information wants

something more: Immunity from liability in the event that the assessee or someone else is unhappy

with the sharing—or perhaps the candor thereof.

       The pending Joint Motion generally concerns the availability of this immunity; it is to this

facet of peer review protections that the Court shall refer with the term, “peer review privilege.”

Only one narrow issue is dispositive here: Whether the specific recipients of the sensitive

information in this case qualify as “peer review bodies” under the statute establishing the privilege

in this jurisdiction, the District of Columbia’s Health Care Peer Review Act, D.C. Code §§ 44-801

et seq. For the reasons that follow, that answer is no. As a result, those who furnished the sensitive

information cannot rely on the peer review privilege in their own defense.

       The parties’ briefing was of limited assistance in reaching this conclusion. For one thing,

Defendants tried to bootstrap the nature of the information exchanged to support rather thin

attempts to show that certain U.S. Air Force entities satisfy the definition of peer review bodies.

See, e.g., Defs.’ Mem. at 11-14. Moreover, the case law construing the Health Care Peer Review

Act is scant. The parties have not identified any cases, nor has the Court found any, that address

the scope of the District of Columbia’s peer review privilege in more than cursory fashion. See

Oguntoye v. Medstar Georgetown Univ. Hosp., Civil Case No. 2013 CA 5054, 2015 D.C. Super.

LEXIS 6, at *11-*12 (D.C. Super. Ct. Apr. 3, 2015) (briefly concluding that putatively false

information was instead an opinion, and therefore did not breach D.C. privilege); Ali v. MedStar

Health, Civil Action No. 99ca001753, 2003 D.C. Super. LEXIS 32, at *10 (D.C. Super. Ct. Aug.




                                                  6
15, 2003) (citing defendants’ argument that D.C. privilege applies, but proceeding exclusively

under related federal statute). 5 The scope of the privilege is not really at issue though.

          The Court need only determine whether the statutory definition of a peer review body

encompasses the U.S. Air Force entities in this case. Reported cases touching on that definition

appear to be limited to the context of discovery and admissibility under D.C. Code § 44-805. See

Ervin v. Howard Univ., 445 F. Supp. 2d 23 (D.D.C. 2006); Stone v. Alexander, 6 A.3d 847 (D.C.

2010); see also Jackson v. Scott, 667 A.2d 1365 (D.C. 1995) (implicitly relying on, but not citing,

relevant definition). These few cases help to illuminate the statutory scheme and, to some extent,

the definition of a peer review body. But because this case turns more closely on underexamined

parts of that definition, the Court must proceed primarily by its own lights. First, the Court shall

introduce the Air Force entities that Defendants propose to qualify as one or more peer review

bodies.

          A. Relevant U.S. Air Force Entities

          The specific recipients of the sensitive information in this case are the U.S. Air Force

entities known as the Physician Education Branch and the AFCCVO. The AFMS website

characterizes these entities as “organizations” within AFMS. Defs.’ Mem., Ex. 13, ECF No. 86-

15; 6 Defs.’ Stmt. ¶ 15.7 Defendants argue that AFMS, the Physician Education Branch and/or its


5
    Defendants in this case have not invoked a federal grounds for their peer review defense.
6
  Although this exhibit lists an organization entitled the “Physical Education Branch,” another
exhibit referring to the “Physician Education Branch” suggests that the former is a typographical
error and corroborates the parties’ references exclusively to the latter. Defs.’ Mem., Ex. 13, ECF
No. 86-15, at 2 (emphasis added); Defs.’ Mem., Ex. 14, ECF No. 86-16, at 1 (emphasis added);
see also, e.g., Defs.’ Stmt. ¶ 4.
7
 Defendants submitted a material fact paragraph identifying AFCCVO as such an organization,
but did not do so for the Physician Education Branch. See Defs.’ Stmt. ¶ 15. Nevertheless, the
Court shall proceed on the seemingly uncontroversial basis that AFMS’s website identifies the
Physician Education Branch as an organization within AFMS as well.
                                                  7
chief, and the AFCCVO are peer review bodies, such that Defendants would be immune from

liability for providing information to them. See Defs.’ Mem. at 11-14. Proper assessment of that

claim requires a little further understanding of what these entities are, based on undisputed facts

in the record.

        To begin with the umbrella entity, AFMS is characterized on its website as a provider of

“full spectrum medical readiness to the 200,000 airmen currently engaged in operations around

the world.” Defs.’ Stmt. ¶ 14 (quoting Defs.’ Mem., Ex. 13, ECF No. 86-15) (internal quotation

marks omitted). AFMS “deliver[s] health care to 2.6 million patients though [sic] a system of 239

clinics at 76 installations worldwide.” Id. (quoting Defs.’ Mem., Ex. 13, ECF No. 86-15) (internal

quotation marks omitted).

        The Physician Education Branch contributes to the work of AFMS by “manag[ing] all

physician undergraduate and graduate programs sponsored by the Air Force,” according to the

Branch’s webpage. Id. (quoting Defs.’ Mem., Ex. 14, ECF No. 86-16, at 1) (internal quotation

marks omitted). In addition to “review[ing] and process[ing] all applications for graduate medical

education,” the Physician Education Branch “monitor[s] the training progress of . . . residents and

fellows in active duty and deferred programs.” Id. (quoting Defs.’ Mem., Ex. 14, ECF No. 86-16,

at 1) (internal quotation marks omitted). During the relevant time period, the Physician Education

Branch was headed first by Col. Grau followed by Col. Tankersley. Defs.’ Stmt. ¶¶ 5, 7. Although

the parties do not specifically discuss the number of physicians in the Physician Education Branch,

Col. Grau’s testimony suggests that, at least while he was in office, the chief was the only physician

in the Branch. See Defs.’ Mem., Ex. 3, ECF No. 86-5 (Dep. of Col. Thomas C. Grau at 18:17-

19:1) (“So I was the only physician within my office at the time. I was the only physician, and we

have a list of consultants from various specialties . . . . but they didn’t work in our office.”).



                                                   8
        The other relevant AFMS organization, the AFCCVO, similarly self-reports that it

“[e]nsures Medical Treatment Facilities (MTFs) receive properly completed [Primary Source

Verification (“PSV”)] credentials packages” and “[c]oordinates . . . the MTF credentialing and

privileging process.” Defs.’ Stmt. ¶ 15 (quoting Defs.’ Mem., Ex. 15, ECF No. 86-17) (internal

quotation marks omitted) (some alterations in original). Ultimately, AFCCVO strives to “[s]upport

[AFMS] through dependable and objective review, [PSV], and the documentation of credentials.”

Id. (quoting Defs.’ Mem., Ex. 15, ECF No. 86-17) (internal quotation marks omitted) (second

alteration in original).

        Defendants describe the nature of these Air Force entities using the quoted webpages

above, and illustrate these entities’ work by reference to their role specifically in Plaintiff’s case.

See, e.g., Defs.’ Mem. at 11-14. But the entities’ activities in this case do not materially affect the

Court’s analysis of whether any of them qualifies as a peer review body under the relevant statute,

which the Court shall now construe.

        B. Statutory Structure

        The District of Columbia’s peer review privilege supplies immunity from liability under

well-defined circumstances:

        No person, health-care facility or agency, health professional association, or group
        practice providing any report, note, record, or other data or information, including
        advice, opinion, or testimony, to a peer review body shall be liable to any other
        person for damages or equitable relief by reason of providing such a report, note,
        record, or other data or information, unless the information provided was false and
        the person or entity providing the information knew the information was false.

D.C. Code § 44-802 (emphasis added). The Hospital, which would appear to fit the below-

described definition of a “health-care facility or agency,” and Levy, who is a “person,” would be

immune from liability for negligent defamation if at least one of the Air Force entities to whom

they supplied information about Plaintiff is a “peer review body.” Id.; see also id. §§ 44-501(a)(1),


                                                  9
44-801(2). The falsehood exception is not at issue with a negligent defamation claim, as

knowledge of the information’s falsity would move the activity from a negligence tort to an

intentional tort. See Burns II, 873 F.3d at 296 (“If the peer review privilege applies, Burns could

not sustain her claim against the Hospital for negligent defamation; negligence as to the truth of

the statement does not meet the knowledge exception to the peer review privilege.”).

       In turn, “peer review body” is defined by local statute as:

       a committee, board, hearing panel or officer, reviewing panel or officer or
       governing board of a health-care facility or agency, group practice or health
       professional association that engages in peer review, the health-care facility,
       agency, group practice or health professional association which establishes or
       authorizes or is governed by it, and a director, officer, employee, or member of such
       an entity.

D.C. Code § 44-801(6). This Russian nesting doll of a definition supplies three categories in which

to qualify as a peer review body.

       First is the specific type of entity that traditionally does the peer review: “a committee,

board, hearing panel or officer, reviewing panel or officer or governing board of a health-care

facility or agency, group practice or health professional association that engages in peer review.”

For convenience, the Court deems this category of entities to be “Category 1,” given its placement

in the definition of a peer review body.

       Next are certain entities associated with the Category 1 entities: “health-care facility,

agency, group practice or health professional association.” Again, due to where it falls in the

provision, the Court deems this category of entities to be “Category 2.” A Category 2 entity

“establishes,” “authorizes,” or “is governed by” a Category 1 entity.

       And the third “entity” that could qualify as a peer review body is an individual person: “a

director, officer, employee, or member of such an entity.” This is the “Category 3” option. The

antecedent of the clause, “of such an entity,” requires some clarification, but a sister court

                                                10
considering “[t]he language and purpose of the statute” has logically construed the referent to be

the Category 2 entity that immediately precedes the Category 3 individual in the Section 44-801(6)

definition. Ervin, 445 F. Supp. 2d at 26, 27.

       As mentioned above, the discovery and admissibility cases under Section 44-805 are of

limited utility to this decision. Like the Section 44-802 privilege, Section 44-805 turns on the

definition of a peer review body. E.g., D.C. Code § 44-805(a) (according confidentiality to “files

. . . of a peer review body”). But cases construing Section 44-805 that cite or otherwise rely on

the Section 44-801(6) definition have done so summarily, or considered parts of the definition with

limited effect on the Court’s analysis. Compare Stone, 6 A.3d at 851 n.9 (briefly concluding that

“head of [hospital’s] Peer Review Committee” was “officer of a reviewing panel” (internal

quotation marks omitted)), and Jackson, 667 A.2d 1365 (definition of peer review body

undisputed), with Ervin, 445 F. Supp. 2d at 26, 27 (examining only Category 3 of Section 801(6)

in any depth). That precedent is not too helpful.

       Now, do any of the Air Force entities identified by Defendants fall within any of these three

categories?

       C. Application

              1. Air Force Medical Service

       To start with AFMS, Defendants do not argue, nor could they plausibly on this record, that

AFMS falls within Categories 1 or 3 of Section 44-801(6). The issue is whether AFMS is a

Category 2 entity.

       Defendants have as many as four “subcategories” to choose from, each of which is

separately defined in Section 44-801: “health-care facility, agency, group practice or health

professional association.” What could conceivably be subcategories one and two are instead


                                                11
defined together as a “‘[h]ealth-care facility or agency[,]’ [which] means a facility, agency, or other

organizational entity as defined in § 44-501, or the Fire and Emergency Medical Services

Department to the extent that it is operating as a pre-hospital medical care provider.” D.C. Code

§ 44-801(2). Absent any argument or record evidence that AFMS is the “Fire and Emergency

Medical Services Department” referenced in the statute, the Court considers whether AFMS is “a

facility, agency, or other organizational entity as defined in § 44-501.”

       Although Section 44-501 expressly lists nine possible entities, Defendants propose only

one: “Hospital,” which is defined as “a facility that provides 24-hour inpatient care, including

diagnostic, therapeutic, and other health-related services, for a variety of physical or mental

conditions, and may in addition provide outpatient services, particularly emergency care.” D.C.

Code § 44-501(a) (also listing “Maternity center,” “Nursing home,” “Community residence

facility,” “Group home for persons with intellectual disabilities,” “Hospice,” “Home care agency,”

“Ambulatory surgical facility,” and “Renal dialysis facility” (internal quotation marks omitted));

see Defs.’ Mem. at 9, 13. Under Defendants’ reading, AFMS would qualify as a “‘health care

facility or agency’ given the medical treatment facilities, hospitals, and locations of care where it

provides clinical patient services around the world.” Defs.’ Mem. at 13 (citing D.C. Code § 44-

801(2)).   Defendants fail to furnish any record citations for that proposition.           Elsewhere,

Defendants note that AFMS purportedly “deliver[s] health care to 2.6 million patients though [sic]

a system of 239 clinics at 76 installations worldwide.” Defs.’ Mem. at 12 (quoting Defs.’ Stmt.

¶ 14) (internal quotation marks omitted). But Defendants give no further information about those

clinics. And even if they had, this leads to the second issue: Defendants do not claim that AFMS

itself is one of these clinics, or more consistently with the statutory definition, that AFMS itself is

a hospital; rather, it appears to be a unit within a branch of the armed forces.



                                                  12
       The Court pauses to consider whether AFMS should nevertheless be shoehorned within the

statutory definition of a hospital. In various places, Defendants urge that the Health Care Peer

Review Act is to be broadly construed, in light of the statutory text and legislative history. See,

e.g., Defs.’ Mem. at 8, 9, 13, 14 (citing Rep. of Comm. on Consumer and Regulatory Affairs on

B. 9-355, at 3 (D.C. 1992) (“D.C. Council Rep.”), cited in Jackson, 667 A.2d at 1368); Defs.’

Reply at 10, 16; see also, e.g., Ervin, 445 F. Supp. 2d at 25 (discussing breadth of Act in context

of discovery protections). Back when the Act was under consideration, the D.C. Council’s

Committee on Consumer and Regulatory Affairs approved of this effort to “expand, strengthen

and clarify the immunity and confidentiality protections of D.C. law as they relate to the

participation of health care providers, consumers, and entities . . . engaged in the review and

monitoring of the practice of health care providers and the provision of health care services.” D.C.

Council Rep. at 3. Under then-existing law, immunity evidently was limited to “only those medical

practitioners and consumers directly involved in the proceedings of” “any one of four defined

‘committees,’” and courts were known to carefully limit peer review protections accordingly. Id.

at 5 (listing “medical staff committee”; “medical utilization review committee”; “‘peer review

committee’ of a medical society or psychological association”; and “tissue review committee”

(internal quotation marks omitted)).

       With the passage of the Act, Section 44-802 clearly expanded the peer review privilege by

extending immunity to those sharing information with any of the three categories of entities in

Section 44-801(6). Category 2 includes health-care facilities or agencies further defined as

hospitals or other entities in Section 44-501. But the plain text of these provisions requires no

supplement. The Court’s “inquiry ceases [in a statutory construction case] if the statutory language

is unambiguous and the statutory scheme is coherent and consistent,” as it is here. Sebelius v.



                                                13
Cloer, 569 U.S. 369, 380 (2013) (quoting Barnhart v. Sigmon Coal Co., 534 U.S. 438, 450 (2002))

(alteration in original). Accordingly, the Court has no reason to infer a definition of “hospital”—

or any other relevant part of the current statutory scheme—that sweeps beyond the text to

encompass AFMS.

       Nevertheless, the text of Section 44-501 supplies at least one further option for AFMS to

qualify as a health-care facility or agency. One might argue—though Defendants do not—that

AFMS falls among the “variant types of facilities and agencies reasonably classified within” the

definition of a hospital or the eight other entities in Section 44-501. D.C. Code § 44-501(b). “The

Mayor [has] the authority to define [such] variant types,” id., but the parties have not invoked any

such mayoral decision. In sum, the “health-care facility or agency” subcategory of Category 2 is

available only to an entity that qualifies under Section 44-501, which AFMS does not.

       AFMS could still qualify as one of the other two subcategories within Category 2, namely

group practice or health professional association. The latter is easy enough to rule out; Defendants

do not argue, nor does the record support, that AFMS is “a membership organization of health

professionals in the District of Columbia having as a purpose the maintenance of high professional

standards within the profession practiced by its members,” D.C. Code § 44-801(4). Defendants

do urge, on the other hand, that AFMS is a group practice. But this effort too falters before long.

       Section 44-801 defines “group practice” as “a collection of health professionals that

provides health-care services.” Id. § 44-801(1). Upon citing this superficially appealing definition

of a group practice, Defendants blithely assert that “[AFMS’s] description of its operations to

support the Air Force physicians in delivering care to millions of patients around the world fits

within that definition.” Defs.’ Mem. at 9, 13. Yet, Defendants fail to trace each element of the

definition of group practice, in particular the meaning of “health professional.”



                                                14
       Only “a person required to be licensed or permitted to provide health-care services in the

District of Columbia under Chapter 12 of Title 3” qualifies as a “health professional,” absent an

irrelevant exception. D.C. Code § 44-801(3) (emphasis added) (also recognizing circumstances in

which Fire and Emergency Medical Services Department personnel can qualify). Chapter 12 of

Title 3 provides in pertinent part that “[a] license issued pursuant to this chapter is required to

practice . . . medicine . . . in the District, except as otherwise provided in this chapter.” Id. § 3-

1205.01(a)(1). One of the statutory exemptions may be relevant: “The provisions of this chapter

prohibiting the practice of a health occupation without a District of Columbia license . . . shall not

apply . . . (2) To an individual employed in the District by the federal government, while he or she

is acting in the official discharge of the duties of employment.” Id. § 3-1205.02(a)(2).

       Defendants have not shown that AFMS is a collection of people who are required to be

licensed or permitted to provide health-care services in the District of Columbia under Chapter 12

of Title 3. Even if Plaintiff herself met the statutory definition of a health professional, Defendants

would need to supply evidence that AFMS consists of a collection of such health professionals.

There is no evidence in the record of any other qualifying health professionals that could support

Defendants’ claim that AFMS is a group practice under Section 44-801.

       Because Defendants have not shown that AFMS falls within any of the subcategories in

the Category 2 definition of a peer review body, and because Categories 1 and 3 plainly do not

apply, the Court concludes that AFMS is not a peer review body.

           2. Physician Education Branch and/or Its Chief

       Since Defendants have not established that AFMS falls within any of the three Categories

under Section 44-801(6), the Physician Education Branch cannot satisfy Category 1. It cannot be

a qualifying “committee, board, hearing panel or officer, reviewing panel or officer or governing


                                                  15
board” if the entity of which it is part—AFMS—does not qualify as “a health-care facility or

agency, group practice or health professional association.” Accordingly, Defendants must be able

to establish that the Physician Education Branch stands on its own as a Category 2 entity, or that

its chief is a Category 3 individual. Defendants cannot do either.

       Perhaps the best chance for the Physician Education Branch to qualify as a Category 2

entity would be the “group practice” subcategory. But Col. Grau’s testimony suggests that the

Physician Education Branch consisted of only one physician. See Defs.’ Mem., Ex. 3, ECF No.

86-5 (Dep. of Col. Thomas C. Grau at 18:17-19:1). Although his testimony raises the possibility

that other physicians joined the office later, the parties have not pointed to, nor has the Court

independently come across, any evidence in the record of other physicians simultaneously in the

office. Even if there were such other physicians at some relevant time, they still would need to

qualify as health professionals within the statutory definition, which the record does not support

either. Accordingly, the Physician Education Branch is not a collection of health professionals that

could constitute a group practice.

       Nowhere do Defendants claim that the Physician Education Branch is a “hospital,” or that

it should qualify as some variant of this or another Section 44-501 entity. Accordingly, the Court

finds that the Physician Education Branch is not a “health-care facility or agency.” Nor, for that

matter, would it be plausible on this record to find that the Physician Education Branch is a “health

professional association.” The Physician Education Branch does not satisfy Category 2.

       Where the Physician Education Branch does not meet the definition of a Category 2 entity,

its chief cannot qualify as a Category 3 individual. See Ervin, 445 F. Supp. 2d at 26, 27 (construing

officials “of such an entity” in Section 44-801(6) to refer to Category 2 entity). Because Col. Grau,

and then Col. Tankersley, was chief of an entity that does not qualify as a “health-care facility,



                                                 16
agency, group practice or health professional association,” neither of them satisfies the definition

of a peer review body under Section 44-801(6).

           3. Air Force Centralized Credentialing Verification Office

       Defendants’ attempt to prove that AFCCVO qualifies as a peer review body fails for much

the same reasons as the Physician Education Branch falls short. AFMS is not a Category 2 entity,

so AFCCVO cannot be a Category 1 entity. Although Defendants refer to the efforts of Col.

Tankersley and a subordinate to advance AFCCVO’s information gathering, Defs.’ Mem. at 14,

Defendants do not specifically claim that an individual person within AFCCVO satisfies Category

3. Even if they had so claimed, the ability of an individual to so qualify would turn on whether

Defendants could prove that AFCCVO qualifies as a Category 2 entity in its own right.

       This they cannot do, for Defendants have not shown that AFCCVO satisfies the relevant

statutory definitions that this Court expounded above. Defendants have not shown that AFCCVO

is either a collection of health professionals constituting a group practice; a hospital, recognized

variant thereof, or other entity qualifying as a health-care facility or agency; or a health

professional association. See, e.g., Defs.’ Reply at 7 n.7 (arguing that AFCCVO “serves as a

clearinghouse for hospitals and other Medical Treatment Facilities which rely upon it as their one-

stop source for reviewing the ‘primary source verification’ for the credentials of any military

physician (including Plaintiff) who applies for privileges to treat patients”). There is no evidence

in the record that AFCCVO is a Category 2 entity, and consequently, it does not qualify as a peer

review body.

                                                ***

       Because Defendants have not established that any of the relevant U.S. Air Force entities

qualifies as a peer review body under Section 44-801(6), Defendants are not entitled to immunity


                                                 17
under the peer review privilege of Section 44-802. Because the peer review privilege does not

apply, the Court need not reach Defendants’ argument about the burden Plaintiff must discharge to

prove her intentional defamation claim. See, e.g., Defs.’ Mem. at 15-16; see Burns II, 873 F.3d at

296 (indicating that burden would change “if the peer review statute does apply”). Nor need the

Court address any of the parties’ other arguments.

                                      IV. CONCLUSION

       For all of the foregoing reasons, the Court shall DENY Defendants’ [86] Joint Motion for

Partial Summary Judgment as to the Applicability of the District of Columbia Peer Review Act to

Plaintiff’s Counts of Defamation. Plaintiff’s negligent defamation claim must continue to trial

along with her other remaining claim of intentional defamation.

       An appropriate Order accompanies this Memorandum Opinion.

Dated: March 14, 2019

                                                            /s/
                                                     COLLEEN KOLLAR-KOTELLY
                                                     United States District Judge




                                               18
